Guido v County of Cayuga (2020 NY Slip Op 07737)





Guido v County of Cayuga


2020 NY Slip Op 07737


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


36 CA 19-01593

[*1]SALLY GUIDO AND CARLEEN CHARLOTTE BISHOP, ALSO KNOWN AS CHARLOTTE BISHOP, JOINT GUARDIANS OF THE PROPERTY OF JOHN GUIDO, AND SALLY GUIDO, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
vCOUNTY OF CAYUGA, JACKIE WOJESKI, RN, CAYUGA COUNTY JAIL, CAROL WALLACE, RN, CAYUGA COUNTY JAIL, "JANE" LITTY, RN, CAYUGA COUNTY JAIL, CPT. JOHN MACK, C.O. "JOHN" FLETCHER, SGT. "JOHN" PERKINS, PANGH LAY KOOI, MD, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (CHARLES C. SPAGNOLI OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GOLDBLATT & ASSOCIATES, P.C., MOHEGAN LAKE (KENNETH B. GOLDBLATT OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
GALE GALE & HUNT, LLC, SYRACUSE (KEVIN T. HUNT OF COUNSEL), FOR THIRD-PARTY DEFENDANT CHARLES HENNEMEYER, M.D. AND FOURTH-PARTY DEFENDANT AUBURN RADIOLOGY, P.C.
MACKENZIE HUGHES, LLP, SYRACUSE (CHRISTOPHER A. POWERS OF COUNSEL), FOR THIRD-PARTY DEFENDANT PHILIP GOTTLIEB, M.C.
SUGARMAN LAW FIRM, LLP, SYRACUSE (ZACHARY MATTISON OF COUNSEL), FOR THIRD-PARTY DEFENDANT DARYL HENDERSON, M.D. AND FOURTH-PARTY DEFENDANT OLEAN RADIOLOGY, P.C.

	Appeal from an order of the Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered May 20, 2019. The order, among other things, granted in part the motion of plaintiffs for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 21 and 22, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court